Citation Nr: 0832060	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition of the veteran's daughter, K., as 
a "helpless child" of the veteran for the period beginning 
February 1, 2004 on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975 
and from April 1977 to February 1979.  He died in December 
1998 at the age of 44.  The appellant is his former wife.  
She has filed this claim on behalf of her daughter, K.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's daughter, K., was born in July 1976 and 
attained the age of 18 in July 1994. 
 
2.  The veteran's daughter was not permanently incapable of 
self-support by reason of physical or mental defects at or 
before she attained the age of 18.


CONCLUSION OF LAW

For the entire period beginning February 1, 2004, the 
criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 have not been met.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's daughter, K., by and through her mother, 
contends that she is entitled to VA benefits based on 
recognition as a helpless child by reason of permanent 
incapacity for self support prior to attaining the age of 18. 
 
The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2007). 
 
Pursuant to 38 C.F.R. § 3.356(a) (2005), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of her 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Stanley v. 
Principi, 18 Vet. App. 82 (2002); Dobson v. Brown, 4 Vet. 
App. 443 (1993). 
 
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  

Rating criteria applicable to disabled veterans are not 
considered controlling.  Instead, the principal factors for 
consideration are:  (1) the fact that a claimant is earning 
her own support is prima facie evidence that she is not 
incapable of self- support.  Incapacity for self-support will 
not be considered to exist when the child by her own efforts 
is provided with sufficient income for her reasonable 
support; (2) a child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years may be so held at a later date 
even though there may have been a short intervening period or 
periods when her condition was such that she was employed, 
provided the cause of incapacity is the same as that upon 
which the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors. Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; (3) it should be borne in mind 
that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases, it should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child that would provide sufficient 
income for reasonable support.  Lack of employment of the 
child, either prior to the delimiting age or thereafter, 
should not be considered as a major factor in the 
determination to be made unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends; and (4) the 
capacity of a child for self-support is not determinable upon 
employment afforded solely upon sympathetic or charitable 
considerations that involved no actual or substantial 
rendition of services.  
38 C.F.R. § 3.356(b) (2007). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 
 
In this case, pursuant to a Board decision of November 2004, 
it was determined that K. was not entitled to VA benefits 
based on her alleged status as a helpless child prior to 
February 1, 2004 because she received an annual income in 
excess of the maximum annual income limitations for a 
helpless child.  Because the evidence suggests that the 
annual income limitations were not exceeded on or after 
February 1, 2004, the Board will address the merits of her 
claim for VA benefits for the period beginning February 1, 
2004 only.

In determining whether K.  is entitled to VA benefits for the 
period beginning February 1, 2004, the issue that must be 
resolved in this case is whether she became permanently 
incapable of self-support by reason of mental or physical 
defect before turning 18 years old.  As stated above, the 
determination of her status turns on evidence of her physical 
condition at age 18 or before.  Dobson v. Brown, 
4 Vet. App. 443 (1993). 

The veteran's daughter was born in July 1976 and is currently 
32 years old. She attained the age of 18 in 1994, so evidence 
discussing her condition at that period is of prime 
importance.  In this regard, however, the Board notes that 
the record is essentially silent as to her condition at the 
time of her 18th birthday.  No medical evidence was obtained 
from the appellant or from the Social Security Administration 
(SSA) in response to correspondence from VA pursuant to the 
Board's prior July 2007 remand, which attempted to develop 
relevant evidence in this case. 

Accordingly, the Board has relied on the evidence that is the 
most contemporaneous with the K.'s 18th birthday in an effort 
to extrapolate her condition at the time of her 18th birthday 
from the evidence that is available.  

The first evidence suggesting a disability was submitted in 
September 1994, two months after K. attained the age of 18.  
Notably, prior statements by the appellant in August 1988, 
March 1989, and April 1989 did not mention any known 
disability, nor did the veteran's applications for benefits 
in November 1987, November 1989, and August 1990 otherwise 
indicate that K. was seriously disabled.  

The September 1994 statement submitted by the appellant 
indicated simply that K. was a "disable[d] child."  
However, since that initial claim, limited information has 
been provided regarding the nature and extent of K.'s alleged 
disability.  

In May 2003, the appellant indicated that K.'s disability was 
physical in nature, stating that K. had been abused as a 
young child, including having had her feet and legs burned at 
an early age.  In other statements, symptoms of a possible 
psychological disorder were described.  Specifically, in June 
2003, the appellant stated that K. displayed symptoms of 
disruptive and threatening behavior disorder, resulting in K. 
being expelled from school and unable to hold a steady job.  
Moreover, a statement from a previous high school teacher, 
dated June 2004, indicated that K. had been very hostile and 
would cause disturbances in class.  K.'s mother later 
characterized her disorder as depression in an October 2005 
letter to the SSA. 
 
Despite the assertions that K. may have demonstrated a 
physical or a personality disorder as described above, the 
evidence does not suggest that she was permanently 
incapacitated before she turned 18.  On the contrary, the 
Board finds that the weight of the evidence suggests that K. 
was not permanently incapable of self-support by reason of 
physical or mental defects at or before she attained the age 
of 18.

Significantly, the claims file does not contain any clinical 
findings or diagnoses of record to suggest that K. was 
permanently incapacitated at any time.  While K.'s mother 
stated that K. attended psychiatric therapy after being 
expelled from school, she informed VA that K. had attended 
only three sessions and that the records were unavailable.    

Further, the Board notes that SSA benefits were discontinued 
in February 2004.  According to a letter provided by SSA to 
the appellant in March 2006, it was determined that her 
social security benefits were terminated after a medical 
review was performed.  Unfortunately, SSA informed VA that no 
medical records were on file, and, as a result, VA issued a 
Formal Finding on the Unavailability of SSA Medical Records 
in July 2008.  

Based on the available information, however, the Board infers 
that the K. was capable of earning her own support when she 
turned 18.  Notably, in an October 2005 letter to the SSA, 
K.'s mother indicated that no legal guardian had been 
appointed on K.'s behalf.  Moreover, statements of her mother 
in September 1994, which are the most contemporaneous 
evidence of K.'s circumstances at the time of her 18th 
birthday, indicated that she was attending school at that 
time.

As stated above, the evidence does not indicate that the K. 
was diagnosed with any disability rendering her severely 
disabled or permanently incapacitated, regardless of the 
symptoms described by her mother and her 9th-grade teacher.  
Even assuming a physical or psychological disorder had been 
shown, there is no evidence that a severe disability 
developed at the time of her 18th birthday.  Regrettably, the 
law does not permit an award of benefits for a helpless child 
under these circumstances. 
 
The Board notes the appellant's assertions that K. was 
disabled prior to attaining the age of 18.  However, these 
statements are of minimal probative value as there is no 
indication that the appellant has the medical expertise to 
determine whether her daughter was permanently incapacitated 
during her childhood as a result of illness or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

For the reasons set forth above, the Board finds that the 
weight of the evidence indicates that K. did not have a 
disability so severe as to make her permanently incapable of 
self-support at or before the age of 18.   
 
In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the appellant's claim for VA benefits 
from the period beginning February 1, 2004, on the basis of 
permanent incapacity for self-support prior to the age of 18, 
the Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in October 2007, the RO 
provided the appellant with notice of what type of 
information and evidence was needed to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  As the case was thereafter readjudicated in 

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
her case in compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of pertinent treatment records, federal 
agency records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the appellant and her 
representative submitted statements on her behalf.  Further, 
pursuant to the Board's July 2007 remand, the RO contacted 
the SSA requesting medical records; however, the SSA 
responded and indicated that no medical records were on file 
with regard to the K.  In this regard, the Board has remanded 
the case twice in an effort to assist the appellant in the 
development of her claim.  She has been asked to provide 
information regarding medical expenses for K. and she also 
has been asked to verify whether K. is currently employed, in 
school, or married.  The appellant has not provided the 
information requested, and in August 2008, she indicated that 
no other information or evidence to submit.  The duty to 
assist is a two-way street.  If an appellant wishes help, she 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Next, the Board finds that an examination is not necessary in 
order to make a decision on this claim.  Aside from the 
appellant's own statements, there is no indication that she 
became severely disabled prior to her 18th birthday.  As she 
has not provided any medical evidence demonstrating a 
disability or diagnosis of a physical or psychological 
disorder for which benefits are being claimed, the Board 
finds that it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to VA benefits for the period beginning February 
1, 2004 on the basis of permanent incapacity for self-support 
of the veteran's daughter, K., prior to attaining the age of 
18 is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


